976 F.2d 1444
298 U.S.App.D.C. 140
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Scott D. GLEICHER, Appellant,v.G.W. UNIVERSITY MEDICAL CENTER.
91-7086.
United States Court of Appeals, District of Columbia Circuit.
Oct. 16, 1992.

Before HARRY T. EDWARDS, KAREN LeCRAFT HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed April 5, 1991 be affirmed.   The district court did not abuse its discretion in dismissing appellant's complaint as frivolous pursuant to 28 U.S.C. 1915(d).   See Denton v. Hernandez, 112 S. Ct. 1728, 1734 (1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.